DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 63-69, 74-77, 79, drawn to methods for generating a population of regulatory T cells for cell therapy, comprising exposing a composition comprising activated fibroblast cells and optionally one or more additional agents to CD25+ T regulatory cells.
Group II, claim(s) 81-82, drawn to methods of treating autoimmune or inflammatory conditions with a population of regulatory T cells having been made by the method of Group I.
Group III, claim(s) 83 (in part), drawn to methods of treating autoimmune or inflammatory conditions with a population of regulatory T cells having been made by the method of Group I and one or more additional immune regulatory cells.
Group IV, claim(s) 83 (in part), 85, drawn to methods of treating autoimmune or inflammatory conditions with a population of regulatory T cells having been made by the method of Group I and one or more immunomodulatory agents.
Group V, claim(s) 86-88, 93, 84, 98, drawn to methods of treating autoimmune or inflammatory conditions with a population of regulatory T cells having been made by the method of Group I and one or more probiotics and/or one or more prebiotics.
Group VI, claim(s) 102 (in part), 103, 104-105 (in part), 107-111, 126 (in part), drawn to methods of treating liver failure with a cell population, wherein the cell population is a fibroblast cell population that has been exposed to immune cells.
Group VII, claim(s) 102 (in part), 104-105 (in part), 113-117, 121-123, 125, 126 (in part), 127-136, 138-141, 146, 147, 150, 153, 154, 156, drawn to methods of treating liver failure with a cell population, wherein the cell population is a fibroblast cell population that has been exposed to mesenchymal stem cells.
Group VIII, claim(s) 102 (in part), 104-105 (in part), 126 (in part), drawn to methods of treating liver failure with a cell population, wherein the cell population is a fibroblast cell population that has been exposed to CD34+ cells.
Group IX, claim(s) 102 (in part), 104-105 (in part), 126 (in part), drawn to methods of treating liver failure with a cell population, wherein the cell population is a fibroblast cell population that has been exposed to very small embryonic like stem cells.
Group X, claim(s) 102 (in part), 104-105 (in part), 126 (in part), drawn to methods of treating liver failure with a cell population, wherein the cell population is a fibroblast cell population that has been exposed to Sertoli cells.
Group XI, claim(s) 166-169, 171, 172, 174-177, 180, 181, drawn to methods of generating angiogenic macrophages comprising obtaining a monocyte and/or monocytic progenitor cell and contacting said cell with fibroblast cells under conditions to endow said monocyte and/or monocytic progenitor cell with the ability to stimulate angiogenesis.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XI lack unity of invention because even though the inventions of these groups require the technical feature of activated fibroblast cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pykett et al. (US 2008/0063652 A1; published 13 March 2008) in view of Xiao et al. (US 2017/0283769 A1; published 05 October 2017).
Pykett discloses a method for generating a population of regulatory T cells for cell therapy, comprising the step of exposing a composition comprising fibroblast cells, and optionally one or more additional agent(s), to CD25+ T regulatory cells.  See abstract, [0009].  While Pykett fails to explicitly disclose said fibroblasts are activated fibroblasts, Xiao teaches using activated fibroblasts (Embodiments herein relate to a modified cell comprising a reduced amount of Major Histocompatibility Complex II (MHCIl) as compared to a corresponding wild-type cell.  In these instances, the modified cell has decreased immunogenicity as compared to the corresponding wild-type cell, and the modified cell is a modified stem cell or a cell derived from the modified stem cell, Para. [0005]; Fibroblasts express HLA II and stimulate T cells after IFN-y treatment in vivo.  However, it did not happen in vitro for the lack of co-stimulator on fibroblasts such as CD86, Para. [0149]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pykett with the teaching of Xiao for the purpose of reducing potential immune responses in subjects who may receive the population of regulatory T cells co-cultured with fibroblasts.
Since the first claimed invention fails to recite a special technical feature as defined by the PCT rules, it follows that it does not share a special technical feature with the other claimed inventions.

Election of Species
Additionally, this application contains claims directed to more than one species of the generic invention in several aspects. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

A) If any of Groups I-V is elected, a species of “one or more additional agents” must be elected from the following:
A-1) CD3 ligand;
A-2) CD28 ligand;
A-3) rapamycin;
A-4) IL-10;
A-5) TGF-beta;
A-6) IL-2; 
A-7) IL-12; or
A-8) a specific combination of two or more of the preceding agents wherein each member of the combination is identified.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  63.

B) If Group II is elected, a species of “autoimmune or inflammatory condition” must be elected.  The list of species appears in claim 82.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  81.

C) If Group IV is elected, a species of “one or more immunomodulatory agents” must be elected.  The list of species appears in claim 85.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  83.

	D) If Group V is elected, a species of “one or more prebiotics and/or one or more probiotics” must be elected.  The list of species appears in claims 88, 93, 94, and 98. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  87.

E) If Group VI is elected, a species of “immune modulator” must be elected.  The list of species appears in claim 111.   
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  108.

F) If Group VII is elected, a species of positively and/or negatively expressed “marker” must be elected.  The markers appear in claims 113, 114, 117, 129, 139, 141, 146, 147, 150, 153, 154.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  102.

G) If Group XI is elected, a species of “one or more mitogenic factors” must be elected.  The list of mitogenic factors appears in claim 171.
 Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  169.

H) If Group XI is elected, a species of “one or more inflammatory cytokines” must also be elected.  The list o inflammatory cytokines appears in claim 175.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  174.



Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
09 May 2022